      Case 2:18-cv-00597-MHT-SMD Document 82 Filed 07/12/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

AMY MCDILL,                                     )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )           Case No. 2:18-cv-597-MHT-SMD
                                                )
STATE OF ALABAMA BOARD OF                       )
PARDONS AND PAROLES, et al.,                    )
                                                )
       Defendants.                              )

                                            ORDER

       Amy McDill (“Plaintiff”) brings this action alleging employment discrimination

against the Alabama Board of Pardons and Paroles (“ABPP”) and several of its members

(“Defendants”). Am. Compl. (Doc. 37) pp. 1–14.1 Pending before the Court is Plaintiff’s

Emergency Motion for Protective Order (Doc. 80).

       Plaintiff seeks a protective order preventing nonparty Sonya Simmons from

appearing before Defendant ABPP based upon a written directive issued by its Division

Director. Pl.’s Mot. (Doc. 80) pp. 1-2. Plaintiff contends that, by issuing the directive,

Defendant ABPP is attempting to circumvent the undersigned’s previous order issuing a

protective order preventing Defendant ABPP from taking Ms. Simmons’s deposition on

July 12, 2021. Id; see Order (Doc. 78). According to Plaintiff’s counsel, Ms. Simmons,




1
 The individually named defendants are Phil Bryant, Stacey Brown, Chris Norman, Cliff Walker, Lynn
Head, and Terry G. Davis. Am. Compl. (Doc. 37) pp. 1–14.
      Case 2:18-cv-00597-MHT-SMD Document 82 Filed 07/12/21 Page 2 of 2




who is employed by ABPP, informed him that if she did not appear pursuant to the

directive, she “could face disciplinary actions.” Id.

       Under Federal Rule of Civil Procedure 26, “a party or person from whom discovery

is sought” may seek a protective order “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” FED. R. CIV. P. 26(c)(1)

(emphasis added). Plaintiff informs that Court that Defendant ABPP, in its role as Ms.

Simmons’s employer, has directed her to meet with its counsel. A non-party’s meeting with

her employer is beyond the scope of this Court’s discovery authority under Rule 26.

Therefore, it is

       ORDERED that Plaintiff’s Motion for Protective Order (Doc. 80) is DENIED.

       DONE this 12th day of July, 2021.




                                           Stephen M. Doyle
                                           CHIEF U.S. MAGISTRATE JUDGE




                                              2
